Citation Nr: 0844822	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-20 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for 
PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

In a letter dated in August 2007, received by the RO in 
September 2007, the veteran's private physician described the 
veteran's symptomology of PTSD.  In a letter dated in March 
2003, the private physician stated that the veteran was in 
receipt of disability benefits. 

Thus, there is evidence that the veteran is in receipt of 
Social Security Administration (SSA) disability benefits, and 
the records from the veteran's SSA disability benefits claim 
have not been associated with the claims file.  Records 
associated with the veteran's Social Security disability 
benefits claim may include evidence pertinent to his claim of 
entitlement to service connection for PTSD, and the duty to 
assist applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA, or Social 
Security records.  38 C.F.R. § 3.159(c)(2) (2008).  
Therefore, the Board finds that this matter must be remanded 
so that the RO can obtain all available records relating to 
the appellant's claim for Social Security disability 
benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records related to 
the veteran's claim for SSA disability 
benefits, including all medical records 
and copies of all decisions or 
adjudications.  

2.  Readjudicate the claim of 
entitlement to service connection for 
PTSD, considering the evidence 
contained in the veteran's Social 
Security disability benefits claim and 
any additional evidence added to the 
record.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

